ORDER

Antirrill Johnson (“defendant”) appeals the judgment on a jury verdict finding him guilty on one count of trafficking drugs in the second degree in violation of Section 195.223.3(1) RSMo 2000. Defendant asserts that the trial court erred by abusing its discretion in permitting Joseph Crow (“Crow”) to testify about drug tests performed by Danielle Harrison (“trainee”) based on a lab report prepared by Margaret Owens (“criminalist”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*673The judgment of the trial court is affirmed in accordance with Rule 30.25(b).